Case: 15-50393      Document: 00514100138         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 15-50393                                 FILED
                                  Summary Calendar                          August 2, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAWRENCE ARCHER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-787-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Lawrence Archer was convicted of one count of
possession of a firearm by a felon and was sentenced to serve 84 months in
prison and a three-year term of supervised release. He appeals his sentence,
arguing that his Texas offense of evading arrest with a vehicle is not a crime
of violence (COV) because the residual clause of U.S.S.G. § 4B1.2(a)(2) (2014)
is unconstitutionally vague under Johnson v. United States, 135 S. Ct. 2551


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50393    Document: 00514100138     Page: 2   Date Filed: 08/02/2017


                                 No. 15-50393

(2016). He also contends that the Texas robbery offense for which he was
convicted is no longer a COV as an enumerated offense in Application Note 1
to § 4B1.2 (2014) because the comment modifies the residual clause, which is
unconstitutional under Johnson.      He asserts that, in the absence of the
unconstitutional residual clause, Application Note 1 impermissibly expands
the definition of a crime of violence and cannot stand.
      After Archer submitted his appellate brief, the Supreme Court held that
the former § 4B1.2(a)(2)’s residual clause “is not void for vagueness” because
“the Guidelines are not subject to a vagueness challenge under the Due Process
Clause.” Beckles v. United States, 137 S. Ct. 886, 892 (2017). That decision
renders moot Archer’s arguments based on the former § 4B1.2(a)(2)’s residual
clause and Application Note One.
      AFFIRMED.




                                       2